I dissent on the ground that the meeting of the Democratic general committee of New York county, whose action is now under review, proceeded in violation of the Primary Election Law (Chap. 473, Laws of 1899).
The meeting of the committee was for the purpose of organizing for the year 1903. There was a rule of the committee in force, in 1902, to the effect that there should be certain standing committees of the county committee. Among others was an executive committee, to consist of one member from each assembly district and one from the annexed district.
Section 9 of the law empowers the general committee "to make and adopt rules and regulations, but unless so adopted, the rules or regulations adopted by the last preceding county or city committee of said party in said county or city shall remain in full force and effect until repealed or amended in accordance with the provisions of this act."
Section 9, subdivision 2, of the Primary Election Law points out the manner of amending the rules and regulations as follows: "The rules and regulations of parties, and of the conventions and committees thereof, shall not be contrary to, or inconsistent with, the provisions of this act, or of any other law, and shall not be amended except upon reasonable notice. Every political committee shall, within three days * * * after its adoption file with said custodian a transcript of every rule and regulation of said party in said county and of every amendment thereof duly certified in like manner."
As there were no new rules duly passed for the government *Page 418 
of the general committee for the year 1903, the rules of the last preceding committee in the year 1902 remained in full force and effect; this being the fact, there was a rule providing that the executive committee should consist of one member from each assembly district.
It seemed to be conceded on the argument that the result of the resolution offered in the meeting now under review, to the effect that there should be an executive committee, consisting of one person from each "uncontested" district, had the practical effect of excluding the representative from the ninth assembly district for the entire year of 1903.
In order to meet this situation, it is argued that the bare introduction of a resolution, to the effect that the representatives on the executive committee should be made up from uncontested districts, was in itself an amendment of the rule of 1902 covering this subject.
The fallacy of this argument is obvious, when it is recalled that no rule can be amended except upon reasonable notice and the filing thereof within three days with the proper officer.
The object of the Primary Election Law is to guard the rights of all parties by suitable rules and regulations that can only be amended after notice and proper discussion.
So long as the respondent the General Committee proceeds according to the provisions of the Primary Election Law and the clear legal rights of its members, the courts are not authorized to interfere. In this case the provisions of the Primary Election Law were utterly ignored, and for that reason I favor reversal.
PARKER, Ch. J., O'BRIEN, HAIGHT, CULLEN and WERNER, JJ., concur; BARTLETT, J., dissents.
Order affirmed. *Page 419